*214Opinion by
Kincheloe, J.
It was stipulated that the merchandise consists of long staple cotton cloth of the same kind in all material respects as that passed upon in Perseverance Import Corp. v. United States (T. D. 49290), and that the proper deduction in duty for the weight of sizing in the cotton cloth in question is as follows: for yarn No. 31, 2.10 percent; for yarn No. 34, 5.25 percent; for yarn No. 52, 7.50 percent; and for yarn No. 87, 6 percent. It was accordingly held that for the purpose of assessing the additional duty of ’10 cents per pound under paragraph 924, an allowance and deduction should be made for the weight of the sizing in the cotton cloth as indicated in the above-mentioned yarn numbers.